Citation Nr: 1208033	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, and if so, whether service connection for such is warranted, for accrued benefits purposes.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II, or in the alternative, as due to exposure to herbicides, for accrued benefits purposes.  

3.  Entitlement to service connection for brain cancer, to include as secondary to diabetes mellitus, type II, or in the alternative, as due to exposure to herbicides, for accrued benefits purposes.  

4.  Entitlement to service connection for a cardiac disability, to include hypertension, to include as secondary to diabetes mellitus, type II, or in the alternative, as due to exposure to herbicides, for accrued benefits purposes.  

5.  Entitlement to service connection for lung cancer, to include as secondary to diabetes mellitus, type II, or in the alternative, as due to exposure to herbicides, for accrued benefits purposes.  

6.  Entitlement to a disability evaluation in excess of 20 percent for right eye scotoma, for accrued benefits purposes.  

7.  Entitlement to service connection for the cause of the Veteran's death.  

8.  Entitlement to service-connected burial benefits.  


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.  The Veteran died in August 2005, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the September 2003 rating decision, the RO continued a 20 percent rating for right eye scotoma.  

In a June 2005 statement, the Veteran filed a claim to reopen his previously-denied claim of entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides, and also claimed entitlement to service connection for peripheral neuropathy of the lower extremities, brain cancer, a cardiac disability, to include hypertension and lung cancer, all claimed secondary to diabetes mellitus, type II, or in the alternative, as due to exposure to herbicides.  See the Veteran's June 2005 statement.  As noted above, the Veteran died in August 2005.  One week after the Veteran's death, the appellant submitted completed VA Forms 21-530 and 21-534 seeking burial benefits, accrued benefits and death benefits.  See the appellant's August 2005 claims.  

In the December 2005 rating decision, the RO denied the claims on appeal herein and the appellant subsequently perfected an appeal to the Board.  While the RO failed to specifically state such in the December 2005 rating decision or thereafter, the Board observes that the claims on appeal herein originate from the appellant's August 2005 submissions rather than the Veteran's June 2005 statement.  It does not appear that the Veteran's claims have been developed or adjudicated by the RO.  Moreover, the appellant has not requested to be substituted for the Veteran as per the Veterans' Benefits Improvement Act of 2008, codified at 38 U.S.C.A. § 5121A (West Supp. 2011).  

In light of above, the Board notes that the appellant is the proper claimant, and as such, the service connection claims and increased evaluation claim on appeal herein are not extensions of the Veteran's June 2005 claims, but rather claims for accrued benefits purposes only which were filed by the appellant in August 2005.  Accordingly, these claims will be developed and adjudicated under the laws and regulations pertaining to accrued benefits as per 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 (2011).  
In the December 2005 rating decision, the RO denied separate claims of entitlement to service connection for a cardiac disability and hypertension, both claimed as secondary to diabetes mellitus, or in the alternative, as due to exposure to herbicides.  The Board has combined these issues as reflected on the title page of this remand.

Also, in the December 2005 rating decision, the RO denied the appellant's claim of entitlement to Dependents' Educational Assistance.  In the appellant's January 2006 statement, she did not express disagreement with the RO's denial of this claim.  See the appellant's January 2006 statement.  Accordingly, this claim is not in appellate status and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

In a statement of the case issued in August 2006, the RO discussed the cause of death issue, the accrued benefits issues, as well as an issue of dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318 (West 2002), but the Board notes that the DIC issue had not been adjudicated in the December 2005 rating decision; rather the issue of entitlement to Dependents' Educational Assistance was adjudicated.  In other words, the RO has not yet issued a rating decision regarding the DIC claim under 38 U.S.C.A. § 1318.  Accordingly, this claim is REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

In her September 2006 substantive appeal (VA Form 9), the appellant expressed that she wished to participate in a VA hearing.  Although such a hearing was scheduled in September 2008, the appellant did not appear.  At the appellant's request, the RO rescheduled the appellant for another VA hearing to take place in June 2010.  However, in an April 2010 statement, the appellant stated that she no longer desired to participate in such a hearing and had no additional evidence in support of her claims.  See an April 2010 statement from the appellant.  As such, the Board considers her hearing request to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In November 2008, the Board remanded the appellant's claims for further procedural development.  Specifically, the Board instructed that the RO should provide the appellant with complete notice of the laws and regulations which control her claims as per the Veterans Claims Assistance Act of 2000 (the VCAA).  In response, the VA Appeals Management Center (AMC) sent the Veteran a VCAA letter in December 2008 which satisfied VA's duty to notify the Veteran in connection with her claims on appeal.  See a VCAA letter from the AMC dated in December 2008.  As such, the Board's December 2008 remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


The issues of (1) entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, for accrued benefits purposes, (2) entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II, or in the alternative, as due to exposure to herbicides, for accrued benefits purposes, (3) entitlement to service connection for brain cancer, to include as secondary to diabetes mellitus, type II, or in the alternative, as due to exposure to herbicides, for accrued benefits purposes, (4) entitlement to service connection for a cardiac disability, to include hypertension, to include as secondary to diabetes mellitus, type II, or in the alternative, as due to exposure to herbicides, for accrued benefits purposes, (5) entitlement to service connection for lung cancer, to include as secondary to diabetes mellitus, type II, or in the alternative, as due to exposure to herbicides, for accrued benefits purposes, (6) entitlement to a disability evaluation in excess of 20 percent for right eye scotoma, for accrued benefits purposes, (7) entitlement to service connection for the cause of the Veteran's death, and (8) entitlement to service-connected burial benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1974 rating decision, the VARO in Manchester, New Hampshire, denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  The July 1974 rating decision is final.  

2.  Some of the evidence received since the July 1974 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1974 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011).  

2.  The evidence received subsequent to the July 1974 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim, and thus, the claim of entitlement to service connection for diabetes mellitus, type II, for accrued benefits purposes, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be discussed below, the Board is reopening the previously-denied claim of entitlement to service connection for diabetes mellitus, type II, for accrued benefits purposes, and remanding such for further development.  Accordingly, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.   That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The Veteran's claim for service connection for diabetes mellitus, type II, was originally denied by the VARO in Manchester, New Hampshire, in a July 1974 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights in August 1974, but did not appeal the decision.  Therefore, the July 1974 rating decision is final.  38 C.F.R. § 20.1103.  

The Veteran submitted a petition to reopen his claim for service connection in June 2005.  As noted above, the Veteran died in August 2005.  One week after the Veteran's death, the appellant, inter alia, filed a claim to reopen the Veteran's previously-denied claim of entitlement to service connection for diabetes mellitus, type II, for accrued benefits purposes.  The claim was denied by the RO in the December 2005 rating decision.  The appellant expressed disagreement with that decision in January 2006 and subsequently perfected an appeal to the Board in September 2006.  

The evidence on file at the time of the previous denial in July 1974 consisted of the Veteran's service treatment records dated from November 1965 to December 1968, a July 1974 statement from H.H.K., M.D., a VA physician, a VA hospitalization report for the time period from June 26, 1974 to July 10, 1974, and a July 1974 statement from the Veteran.  

The July 1974 rating decision reflects that the Veteran's claim for service connection for diabetes mellitus, type II, was denied because the evidence of record failed to show that the Veteran was treated for, or diagnosed with, diabetes mellitus, type II, during his service or within the initial post-service year, and there was no evidence of record reflecting that diabetes mellitus, type II, was causally-related to his service.  

Accordingly, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claims and raising a reasonable possibility of substantiating the claims), the evidence would have to tend to show that (1) the Veteran's complained of or was treated for diabetes mellitus, type II, during his service, and/or (2) the Veteran was suffered an injury during his service which caused his diabetes mellitus, type II, and/or (3) the Veteran's diabetes mellitus, type II, had its onset during the Veteran's initial post-service year, and/or (4) the Veteran's current diabetes mellitus, type II, is causally-related to his service.  

The evidence associated with the claims file subsequent to the July 1974 rating decision includes the VA outpatient and inpatient treatment records, and statements from the Veteran and the appellant.  Specifically, in his June 2005 claim, the Veteran asserted that he visited the Republic of Vietnam during his service, and thus, was exposed to herbicides.  See the Veteran's June 2005 statement.  Moreover, a VA outpatient treatment record dated in July 2005 reflects that the Veteran's diabetes mellitus, type II, had its onset in 1973.  See a July 2005 VA outpatient treatment record.  

Concerning the July 2005 VA outpatient treatment record, the Board notes that this evidence is unfavorable to the Veteran's claim.  Specifically, this evidence fails to show that the Veteran's diabetes mellitus, type II, had its onset during the Veteran's service, during the initial post-service year and/or is causally-related to his service.  The Court has held that evidence that is unfavorable to the Veteran's claim is definitionally not "new" and "material."  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).  

Concerning the Veteran's June 2005 statement that he visited the Republic of Vietnam during his service, and thus, was exposed to herbicides, the Board initially notes that the matter of herbicide exposure was neither brought by the Veteran nor considered by the VARO in Manchester, New Hampshire, at the time of the July 1974 rating decision.  In this regard, in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a claimant attempts to reopen a previously-denied claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (holding that regardless of whether the RO first adjudicated a Veteran's cervical spine disorder claim on both direct and secondary bases, his failure to timely appeal that denial now foreclosed adjudication on a direct basis without submission of new and material evidence to reopen).  Thus, this alternative theory of entitlement must also be considered on a "new" and "material" basis.  

The Board finds that this evidence is "new."  Indeed, this evidence was not of record prior to the July 1974 denial of the Veteran's claim.  The Board also finds that this evidence is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  Although there is no other evidence of record which confirms that the Veteran visited the Republic of Vietnam and is thus presumed to have been exposed to herbicides, as noted above, for the purposes of determining if "new" and "material" evidence has been submitted, the credibility of the evidence is presumed.  See Justus, supra.  

New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board finds that the new evidence is related to an unsubstantiated element, i.e., an in-service injury (exposure to herbicides).  Furthermore, when this evidence is viewed in conjunction with the other evidence of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  See Shade, id.  Therefore, new and material evidence having been submitted, the appellant's request to reopen the Veteran's previously-denied claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, for accrued benefits purposes, is granted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, for accrued benefits purposes, is reopened, and to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the appellant is afforded every possible consideration.

The Appellant's Claims for Accrued Benefits Purposes

The laws and regulation pertaining to direct service connection have been recounted above.  Also, the appellant has claimed that the Veteran's peripheral neuropathy of the lower extremities, brain cancer, lung cancer and cardiac disability, to include hypertension, are secondary to his diabetes mellitus, type II.  Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.
Initially, concerning the appellant's claims for accrued benefits purposes on appeal herein, the Board observes that adjudication accrued benefits claims is generally to be limited to the evidence on file at the date of the Veteran's death.  See 38 C.F.R. § 3.1000(a).  However, some limited development may be necessary for the reason that "[e]vidence in the file at the date of [the Veteran's] death means evidence in VA's possession on or before the date of death, even if such evidence was not physically located in the VA claims older on or before the dates of death, in support of a claim for VA benefits pending on the date of death."  See 38 C.F.R. § 3.1000(d)(4).  Here, it appears that there are extant VA outpatient treatment records which are not associated with the Veteran's VA claims file.  A VA Hospitalist Note dated on April 18, 2005, reflects that the Veteran was admitted to the VA facility at Bay Pines in St. Petersburg, Florida, on April 13, 2005.  See a VA outpatient treatment record dated on April 18, 2005.  Indeed, there are no records of VA treatment for the time period from March 17, 2005 to April 14, 2005.  Even though these records are not associated with the Veteran's VA claims file, they are in VA's constructive possession, and thus, obtaining such does not violate the provisions of 38 C.F.R. § 3.1000(d)(4).  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  

Further, since the appellant has alleged that the Veteran's peripheral neuropathy of the lower extremities, brain cancer, lung cancer and cardiac disability, to include hypertension, are secondary to his diabetes mellitus, type II, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to first adjudicate the appellant's claim for service connection for diabetes mellitus, type II, for accrued benefits purposes.  

Service Connection for Cause of the Veteran's Death and Burial Benefits

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  The medical evidence must show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2011).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

Unlike the appellant's claims for accrued benefits purposes discussed immediately above, the Board is not precluded from undertaking development in an attempt to substantiate her claims for cause of the Veteran's death and service-connected burial benefits.  

As noted above, the Veteran died in August 2005.  The Veteran, before his demise, and the appellant have asserted that the Veteran was exposed to herbicides during his service.  See e.g., a June 2005 statement from the Veteran and statements from the appellant dated in January 2006 and September 2006.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the United States Court of Appeals for the Federal Circuit held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  

The Veteran's death certificate lists metastatic parotid gland carcinoma as the immediate cause of death; no underlying cause of death was listed, but it was noted that it was "unknown" whether tobacco had contributed to the Veteran's death.  See the Veteran's August 2005 death certificate.  Indeed, the Veteran had an extensive history of cigarette smoking.  The Board observes that the Veteran's VA outpatient and inpatient treatment records dated from April 2005 to July 2005 reflect that the Veteran was diagnosed with lung cancer which metastasized to his brain.  See e.g., a VA outpatient treatment record dated in July 2005.  Further, although the Veteran's VA treatment records fail to reflect that the Veteran was diagnosed with cancer of the parotid gland during his lifetime, a July 2005 VA outpatient treatment record reflects that the Veteran's tongue, lips and cheeks were swollen.  See a VA outpatient dated in July 2005.  The record is devoid of any pathology records addressing whether or not the Veteran's fatal parotid gland cancer was a separate cancer from his metastasized lung cancer.  

To the extent that the appellant's claims for service connection for brain cancer and lung cancer are being remanded by the Board, the Board finds that these issues are inextricably intertwined with the appellant's claims for service connection for cause of the Veteran's death and entitlement to burial benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Also, the RO requested evidence that the Veteran had been exposed to herbicides during his service from the National Personnel Records Center (NPRC) in June 2005.  In a July 2005 reply, the NPRC stated that there was no evidence of record that the Veteran had been exposed to herbicides during his service.  The Board observes that the RO did not request and the NPRC did not provide the Veteran's personnel file.  It appears that the appellant requested the Veteran's "201 personnel file" from the RO, but in an October 2006 reply, the RO indicated that the file was not located at the RO and directed that the appellant to request such from the NPRC.  See an October 2006 letter from the RO.  However, it does not appear that the appellant requested the Veteran's personnel file from the NPRC.  

In light of the appellant's assertions that the Veteran was exposed to herbicides during his service, the Board concludes that the RO/AMC should attempt to obtain the Veteran's complete personnel file from the NPRC.  

Also, the Board concludes that the RO/AMC should obtain a VA opinions concerning whether the Veteran's fatal parotid gland carcinoma and/or lung cancer which metastasized to his brain are etiologically-related to his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to the Veteran from the Bay Pines VA Health Care system that are dated from March 17, 2005 to April 14, 2005.  All records obtained must be associated with the Veteran's VA claims file.  

2.  Thereafter, adjudicate the appellant's claims for accrued benefits purposes.  

3.  Contact the National Personnel Records Center (NPRC) and any other appropriate location, to request the Veteran's complete personnel file to determine if the Veteran ever set foot in the Republic of Vietnam during his service.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken. 

All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

4.  Then, forward the Veteran's VA claims file forwarded to an appropriate VA physician.  The VA physician must review the Veteran's VA claims file in its entirety and address the following:

a.  Is it at least as likely as not that the Veteran's fatal parotid gland carcinoma is related to his lung/brain cancer?

b.  Is it at least as likely as not that the Veteran's fatal parotid gland carcinoma is related to or had its onset during service, or was present within the first post-service year.  

c.  IF, AND ONLY IF the evidence shows that the Veteran set foot in the Republic of Vietnam, is the Veteran's fatal parotid gland carcinoma at least as likely as not related to exposure to herbicides.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the appellant should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant unless she is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


